485 F.2d 582
Vaso BORETA, Plaintiff-Appellant,v.Edward J. KIRBY, Director of the Department of AlcoholicBeverage Control of the State of California, etal., Defendants-Appellees.
No. 71-2879.
United States Court of Appeals,Ninth Circuit.
Oct. 17, 1973.

Charles O. Morgan, Jr.  (argued), S. Derek Spencer, San Francisco, Cal., for plaintiff-appellant.
Theodore Sachsman (argued), Cooper, Sachsman & MacKay, Leonard M. Sperry, Jr., Deputy Atty. Gen.  (argued), Evelle J. Younger, Atty. Gen., James E. Sabine, Asst. Atty. Gen., Robert L. Bergman, Deputy Atty. Gen., Robert A. Padway, William S. MacKay, Cooper, Sachsman & MacKay, San Francisco, Cal., for defendants-appellees.
Before CHAMBERS and SNEED, Circuit Judges, and FERGUSON,* District Judge.
OPINION
PER CURIAM:


1
The order of dismissal of this civil rights action, D.C., 328 F.Supp. 670, is affirmed.  We hold that the waiver signed by Boreta in connection with his company's application for a liquor license authorized that which is complained of here now.


2
Authorizations, such as that executed by the plaintiff, are not valid indefinitely.  A practice of requiring regular and not too infrequent authorizations would serve to reduce the significance of the constitutional issues with which the court below was concerned.  No opinion is here expressed regarding the immunity of any of the defendants had the examination of the bank accounts in this case been unauthorized.



*
 The Honorable Warren J. Ferguson, United States District Judge for the Central District of California, sitting by designation